Title: Commercial Discrimination, [30 January] 1794
From: Madison, James
To: 


[30 January 1794]

   
   The Committee of the Whole continued its consideration of JM’s resolutions.


As it appeared, he said, that most of the objections against the proposed Resolutions, had been made by those who meant to combat them, and that a question would soon be called for; it might perhaps be expected that he should review those objections, and assign the reasons which induced him to continue in the opinion he at first entertained. He wished it not to be understood, that he meant to examine every particular argument, which in the course of so extensive a discussion, had been opposed to the measure. The Committee must have perceived, that some of them had been of a nature not to merit an answer; and that others had sufficiently answered themselves. He should extend his observations to such topics only as might be thought to need explanation, and to have an influence on the question.
Previous, however, to this general survey of the ground which had been travelled over, he should so far presume on the patience of the committee, as to recur to the original opposition made by the member from South Carolina (Mr. Smith); and to take notice of some particulars in what had been urged by him, which were left unanswered at the time.
The gentleman had thought proper to introduce his discourse with a very unmerited attack on the late Secretary of State, and to mingle with it a variety of criticisms on the facts and opinions stated in his report, on the subject under consideration. The spirit and manner in which the attack had been made, and which could not have escaped the attention of the committee, would be left in that silence which may best express the sentiment they must have inspired. He should indeed have thought it less necessary to take further notice than he had already done, of the matter of the gentleman’s remarks; if attempts had not been made particularly by a friend of the gentleman (Mr. Ames) to give a weight to his statements and inferences, which it would be shewn they did not merit; and if the task did not afford an opportunity of elucidating some particular points relied on, by the opponents of the resolutions.
It was made a charge against the secretary of State, that he takes no notice of the higher duty imposed by Great Britain on other foreign tobacco, than is imposed on American, (the former being 3/6 ster. a pound, the latter ⅓) whilst he takes care to mention the high duty imposed on the American; although the discrimination is in favour of the United States, and is against Portugal, a country in particular connection with Great Britain; and although the high duty of ⅓ is immaterial to the United States, being paid by the consumer of the Tobacco in Great Britain.
It was unfortunate for the gentleman that this charge is fallacious in every member of it.
1. The discrimination is not in favour of the United States, either in its intention, or in its operation: not in its intention, because it was made in reference to this country, when it was a part of the British Empire, and not in reference to us as Independent States; not in its operation, because if the discrimination were abolished, it would bring no rival of our tobacco into the British market. This is proved by the fact, that in other markets, as that of France, where no such discrimination exists, the American tobacco is without a rival. It was well known that this and the other apparent favours to this country, were a remnant of the Old Colonial code, which having become a dead letter in the Statute book, had not yet been struck out of it.
2. If the discrimination had no effect in favor of the United States, it could not, for the same reason, be a prejudice to Portugal. If it were necessary and proper to go into the enquiry, more direct proofs could be given on this point.
3. High duties do affect the United States which produce the article, though paid by the British consumers. They have a double effect: They lessen the quantity called for; and by lessening the competition, they lessen also the price. This was a truth that could need no comment.
It was to be remarked however, that the zeal of the gentleman on this subject was such, that it had led him to extend the fallacy of his reasoning to rice, the staple article of his own State. This article pays a duty of 7/4 ster. per hundred weight, but like the duty on tobacco, being paid by the consumer, was said to be of little concern to us.
Call the price of rice 10/ sterling: the duty is 7/4. The whole class of people, then, in Great-Britain, between the class who cannot afford to eat rice at the price of 10/. and the class who are willing to eat it at 17/4 are prohibited the consumption by the duty. Was this a circumstance of no concern to the rice planters? The gentleman should have been reminded of his error by his own arguments.
As an apology for the duty imposed in Great-Britain, he tells us it was meant to prevent the use of rice as a substitute, for the bread-stuffs produced by Great-Britain herself. Without the preventing duty then, rice would have been substituted in place of wheat, in the opinion of the British Parliament, and the demand for it, in the British market, so far increased.

As a merit in the British West-India regulations over those of France, it was stated by the gentleman, that rice in the West-Indies is a common food; that in the British, the importation of it is free, in the French, subject to a duty, though an inconsiderable one. In Britain then, where there is a high duty, rice is not an article of common food: in the islands where there is no duty, it is a common food; and the advantage of the British West-India market to us over the French, is, that the duty in the latter favors cheaper substitutes.
Another proof of the disposition of Great-Britain to favor the United States in the West-India market, is the prohibition of all foreign rice but the American. The same remark may be repeated here, which was applied to the discrimination in favor of our tobacco. It is an old colony regulation that has no effect whatever. What other foreign rice could be brought to the West-Indies? Is it the East-India rice? That is prohibited by its distance. Is it the rice of Portugal? That is prohibited by the laws of Portugal, and probably also by the lower price of the Carolina rice.
The inference which the gentleman had drawn from the comparative regulations of Great-Britain and France on the subject of rice was so curious that it was worth a moment’s attention.
The facts Mr. M. observed, stood thus. In France the duty is ⅓ per cent. In Great-Britain 7/4 sterling a hundred. In the French islands the duty is 1 per cent. In the British free with a prohibition of other foreign rice.
As the duty of 1 per cent. is scarcely sensible, and the prohibition, as shewn, is merely nominal, the inequality in the islands may be regarded as too immaterial to affect the comparison.
Passing to the two parent states, the duty in France is ⅛ per cent. The duty in Great Britain, 50 or 60 per cent.
Here then is nearly an equality in one part, and a difference of 50 or 60 per cent. in the other part of the two dominions; and yet the gentleman could say, it was not easy to pronounce, whether the article of rice stands on a better footing in the system of one, than in the system of the other.
Another charge against the secretary of state is, that his report calls the discriminating duties in Great Britain in favor of American wood, small, whereas they are considerable, and in several instances, high.
Mr. M. said he had not found leisure to trace this branch of our exports into all the details necessary to decide in what degree the duties were small or considerable, and in what proportion the several dutied articles went to Great Britain. He observed in general that the greater part of our woods were exported to the West Indies, not to Great Britain. That in the ship-woods at least the Baltic nations were not rivals to the United States. It was known that Sweden and Denmark were so deficient in Oak that their public navies were supplied from Germany, and that the ship timbers of Russia were transported a thousand or twelve hundred miles from her interior dominions. The Fir, of which the Swedish and Danish merchant ships were built, does not last more than seven or eight years, and could not therefore be a rival to the durable woods of the United States.
He observed also that lumber, and particularly the ship woods of this country, were so precious and so sure of being in demand, that they never could fear a rival, or need a foreign bounty. This was an article very different from such as were an annual product of the earth, and as could be raised wherever the climate and soil permitted, according to the occasional demand. The forests that were to supply the ship yards were the growth of centuries, and where once destroyed, as they generally are in Europe, are rarely replaced at all, and never can become the rival to America, which enjoys them as the spontaneous gift of nature.
To enhance the merit of the British regulations, the gentleman had told us, that wood was subject to a duty of 1 per cent. in the French Islands, and in the British free, with a prohibition of other foreign wood. This was of little consequence. The duty was a trifle, and falling on a necessary article to be got no where else, probably was paid by the French islanders. And the prohibition was ideal, the American wood being the only resource for the British market.
The article of Fish, was admitted by the gentleman himself to be more favored by the French than the British system, tho’ he admits it with reluctance and diminishes the difference as much as possible. The case however is so clear, and the facts so palpable, that they speak for themselves. Under the French regulations, this important article of our commerce, is subject to duties only, in Europe and the West Indies. Under the British, it is under prohibition in both. The amount of the whole export is 383,237 quintals of dry, and 57,424 barrels of pickled fish. Of this the French consumption, is 252,171 quintals and 45,164 barrels; that is, nearly ⅔ of the dry, and 4/5 of the pickled fish.
Here Mr. M. proceeding to the subject of whale oil, called the attention of the committee particularly to the representation and language of Mr. Smith as to the conduct of France, in inviting the fishermen of Nantucket to remove and settle at Dunkirk. Mr. Smith, he said, had not only undervalued the monopoly of the French market granted to the United States, but had, by a mutilated quotation of a report of the secretary of state on the fisheries, changed the true aspect of the attempt to draw away the Nantucket fishermen. The fact was, that although the conduct of France was very different from what was to have been wished, as well as from what was contemplated by the marquis la Fayette, who had patronized the interest of the fishermen, yet that the project of tempting them to emigrate had originated in Great-Britain, and was a counter-project on the part of France. How the gentleman happened to omit the antecedent attempt of Great-Britain, and thereby exaggerate that of France, Mr. M. did not undertake to explain: but it was the more extraordinary, as the whole account of the transaction was contained in the same page of the report, nay in the same paragraph, from which the gentleman had extracted his information.
Here he read the passage in that report and produced the British statute, inviting the whale-fishermen, by an offer of certain privileges to emigrate to Great-Britain.
A further charge against the secretary of state is that in his statement of the tonnage of the United States employed in the trade with the French and British dominions, he founds it, not on the actual number of ships, but on the number of entries. This charge was as singular as it was uncandid.
The report stated the fact, that the American tonnage entering our ports from the several nations with which the United States traded, was so and so; and, in this statement, it pursued the official returns made on the subject. What more was to be required?
In giving the fact, the Secretary imposed on no one, because he stated the tonnage to be entry tonnage, as it really was.
He followed the best guide that existed, an official return from the proper offices.
No return of the actual tonnage, as distinguished from the entry tonnage, had at the time, ever been made from any office, or called for by any act, of Congress.
The first return ever made in the latter form, was called for since the Resolutions on the table were proposed.
These considerations might have restrained the gentleman from this unwarranted attack on the accuracy of the Report.
But he ought at least to have been sure, that whilst he was charging the Secretary with following an erroneous guide, he was himself following one that was not erroneous. The examination of this point involved facts which merited the particular attention of the committee.
The statement of the entry tonnage of the United States in foreign trade for 1792, lately called for and reported, is 415,331 tons. The statement of the actual tonnage for the same year is 289,394 tons.
On comparing these two quantities, it was evident that both could not be right. If the entry tonnage was no more than was stated, it was inconceivable that the actual tonnage could be as much as was stated. It would allow the vessels in the European and West India trades together, but some what more than one voyage and a third a year. It could never be supposed, that this corresponded with the fact. How then was the inconsistency in the two statements to be explained? Mr. M. said, as he did not know by what rule the actual tonnage was made up, he would form no conjecture on the subject. He hoped, and wished that some gentleman more conversant with it, would solve the phenomenon. He did not call on the gentleman from South Carolina, because he most of all, must be puzzled to account for it; having stated that our vessels in the trade to Europe make two voyages, and in the West India trade four voyages a year.
Besides the evidence contained in this comparison of the aggregate tonnage in the two different forms, in which it had been reported, the existence of error somewhere, and probably in the account of the actual tonnage resulted from a comparative view of our exports to the British dominions, for the two years of 1790 and 1792, and of the whole tonnage American and British employed in conveying them.
In the former year the exports were 9,363,416 dollars. In the latter 8,269,495 dollars: the excess for 1790, 1,093,921 dollars.
The entry tonnage, British and American for 1790, was 273,580 tons.
The British entry tonnage for 1792 was 206,384 tons. The actual American tonnage for 1792, was, according to the official statement, 66,582 tons: which turned into entry tonnage, according to the proportion of the whole actual, to the whole entry tonnage for that year, makes the American entry tonnage, in the trade to Great Britain about 95,000 tons. Adding this to the British entry tonnage of 206,384 tons, the British and American together for 1792, amounts to 301,384 tons; which exceeds the tonnage of 1790 no less than 27,804 tons.
According to this calculation, which embraces the actual tonnage as stated to the house, there would be 27,804 tons more, employed in transporting 1,093,921 dollars less; making our tonnage to increase in that proportion as the employment of it decreased.
There was a possibility, Mr. M. observed, that the course of trade in the two years, might be such that more of the vessels employed in the exportations to Great Britain, might be entered in 1790 as coming from some other country, than in 1792; but as there was no known circumstance which authorized this solution, and as it seemed demonstrable in general, that error existed somewhere in the statements, and most probably in those of the actual tonnage, he concluded that it ought to be referred to that source; and consequently, that the guide followed by the secretary of state, to wit, the entry tonnage, the only one he had to follow, was not more inaccurate, than the actual tonnage would have been, which guided the member from South Carolina.
Another position of the secretary of state on which a charge is founded is, “that the greater part of what Great Britain receives from the United States is re-exported.” This position, Mr. M. reminded the committee, related to Great Britain, without comprehending the West India islands; which formed a distinct branch in the secretary’s report. How far it was liable to the exceptions taken against it, would appear from an examination of facts.
To obviate criticisms, Mr. M. said he would take for the basis of his calculations, the statement given in detail by the gentleman himself, of the exports for 1790 to the French and British dominions; which though not extended to every item, approached so near to a full view of the trade, as to be adequate to the purpose.
In this statement the exports to Great Britain stand at 6,651,429 dollars: from which must be subtracted, for the comparison, the amount of the several re-exportations as far as they can be liquidated.
Tobacco. It appears from an official document, that the tobacco exported to Great-Britain in 1791, was 67,286 hogsheads. A return for another year states the quantity to be 52,505 hogsheads. It appeared from the revenue returns of Great-Britain, that the consumption of this article amounted to 9,600 hogsheads. The proportion re-exported might then be reasonably set down at four-fifths of the quantity imported.
Rice. To obtain the proportion of rice re-exported, we may take the medium quantity imported for three years immediately preceding the revolution, which, according to a table in Anderson’s History of Commerce, was 486,543 cwt. By another table for the same period, the medium quantity exported was 349,653 cwt. The difference marks the consumption, and is 136,890 cwt. The quantity exported to Great Britain from the United States in 1792, was 58,978 barrels, equal to 294,890 cwt. Comparing the quantity consumed with this quantity, it appears that more than half, though less than two-thirds, is re-exported—call the reexportation one-half only of the present importation.
Indigo. According to a statement in Anderson, the medium importations into Great-Britain, for three years immediately preceding the revolution, were about thrice the medium quantity exported. Call the proportion re-exported now, however, one-fifth only, which is probably below the fact.
From these proportions, and the data furnished by the gentleman’s own statements, results the following justification of the report of the Secretary on this point.






dollars.


Exports to Great Britain
6,651,429


Tobacco
2,754,493
dolls.



Consumed ⅕,
  550,898




Re-exported,

2,203,495



Rice,
773,852




Consumed ½,
  386,926




Re-exported,

386,925



Indigo,
473,830




Consumed ⅘,
  379,064




Re-exported,

94,766



Wheat and flour, perhaps the whole reexported: and more was carried to Great-Britain in the two succeeding years, though the aggregate exports thither were less than in the year here taken: say however, that one-fourth was consumed, and let the amount stand according to the gentleman’s statement, at




1,087,840




Consumed ¼,
  271,960




Re-exported,

815,880






3,501,067


Here, then, it appears, that the re-exportations of the four articles alone, of Tobacco, Rice, Indigo and Wheat, are greater than the whole consumption in Great-Britain, of the articles imported from the United States, although the most unfavourable year has been taken, for the enquiry; and, consequently, that the position of the Secretary of State, was well founded.
If it were necessary to investigate the full amount of re-exportations, several articles might have been added to the list, such as Whale-Oil, Ginseng, Flax-Seed, &c.
Nor would it be unfair, perhaps, to include the primitive value of the articles, re-exported in the new forms given to them by art. A great proportion of what is sent from the United States to Great Britain, in a rude state, is worked into articles of merchandize, and exported in the course of trade. Take, for example, the two articles of Pot and Pearl Ashes, and Indigo.
The amount of the export of the former to Great-Britain, is stated at 747,078 dollars; of which, if no part is re-exported in its unaltered state, the whole enters into British manufactures. Supposing one-third of these particular manufactures, to be exported, which appears to be nearly the general proportion, the value of Pot and Pearl Ashes re-exported, is 249,026 dollars. The Indigo used in Great-Britain has appeared to be 379,064 dollars, one-third of which re-exported as an ingredient in manufactures, is 126,354⅔ dollars. These two items alone amount to 375,380⅔ dollars, and with many others, might be added to the mass of re-exportations. But they are stated rather to throw light on the general character of our trade with G. Britain, than to be relied on in the present case, which has been sufficiently elucidated by more direct and simple views of it.
Mr. M. proceeded to apply the calculations he had made, to the question discussed by Mr. Smith, in relation to the comparative importance of the French and British markets to the productions of the United States.
By deducting the 3,501,067 dollars, re-exported, from the 6,651,429 dollars, imported into Great Britain, he reduced her actual consumption to 3,150,362 dollars, to which adding the 1,805,744 exported to the West India market, the whole British consumption stands at no more than 4,956,106 dollars. On comparing this with the exports to the French dominions (which re-export none of any consequence) to wit, 4,424,336, the subject took a very different aspect from that which had been given to it.
But there was, Mr. M. observed, a circumstance of the utmost importance to a fair view of this question, which had been wholly overlooked by the gentleman from S. Carolina, and which cut up his calculations by the roots. The re-exportations from G. Britain were not only to be subtracted from the consumption of G. Britain, but in a great degree being made to France, were to be added to the value of her market to the agriculture and commerce of the United States.
The re-exportations from G. Britain to France, could not be accurately fixed by any documents to be had here. In general, they were known to be great. He would, he said, confine himself to the two articles of Tobacco and Flour, of which he estimated the amounts as follows:
The Tobacco exported from the United States, appears to be about 100,000 hhds. It is valued in the return of our exports at 4,349,567 dollars. It is known that France consumes about ¼ of the whole quantity exported, that is, 1,087,392 dollars. It appears, by the return of our exports, that the direct exports of this article to France, stands at 384,642 dollars. The indirect supplies then to France, not appearing in the returns of our exports, and to be added to them, is 702,750 dollars.
Of the Flour and Grain sent to Great-Britain, allowing, as above stated, ¼ to have been there consumed, which is probably beyond the truth, the re-exportation amounted to 815,880 dollars. It is well understood, that France was the market where these articles were finally consumed. The account may now be stated,



dollars.


To the French Market, directly exported for consumption,
4,424,336


Tobacco indirectly exported for do.
702,705


Wheat and Flour indirectly exported for do.
815,880


Total of French consumption,
5,942,921


Total of British do.
4,956,106


Excess of French consumption,
  986,815


Thus it appears, without taking into the account the other articles re-exported to France, that the market of that country for our exports, was worth to the U. States nearly a million more than the market of Great Britain—and yet the gentleman from South Carolina had represented the British market as exceeding the French in the annual amount of between three and four millions; and had pronounced, without hesitation that G. Britain in reference to our productions, was a more important customer than France, almost in the ratio of two to one.
Mr. M. returning to the Secretary’s report said, he hoped after what had been shewn, it would be needless to trouble the committee, with further remarks on the subject. In dismissing it however, he could not do justice to his own impressions, without declaring his entire confidence, that the report would be regarded by all discerning and unprejudiced judges, as one of the many monuments which its Author had left behind him, of the zeal, the talents, and the patriotism with which he had discharged the duties of his station; and that he had carried with him into retirement, a purity, both in his public and private name, which nothing that could be said within or without the walls of Congress, could tarnish.
Having gone thro’ the particular observations into which he had been led by the attack made on the report of the Secretary of State before the committee, he should proceed, to a more general view of what had been urged by the opponents of the resolutions he had introduced.
Among other things it had been alledged in the latter stages of the debate, that the friends of the resolutions had involved themselves in inconsistency, by shifting the ground of argument from commercial to political considerations. In answer to this charge, he remarked, that if in any instance of his public life he was free from the charge of inconsistency, it was on the subject of vindicating our national interests, against the policy of Great-Britain towards us: that in all the public stations with which he had been honored since the peace, and on every occasion which had occurred, his conduct had been marked by an adherence to this principle: that the resolutions he had last proposed were founded on this principle: that if in the first arguments supporting them, he had dwelt chiefly on commercial topics, it would be recollected that he kept the door open for political ones, if the turn of the discussions should require them: that he had forborne to enlarge on the political sides of the question, because he thought it defensible on commercial grounds, and was willing to meet it on those grounds, because he did not wish to mingle unnecessarily, irritating ideas in the discussion, and because he had supposed that every thing relating to the treaty of peace, the Indians, the Algerines, the spoliations, &c. were sufficiently imprinted on every mind, and would have all the effects they ought to have, without being particularly enforced.
Whilst he could thus repel the charge of inconsistency brought against himself; it must be evident he thought, how much room there was for retorting the charge. In the early stages of the discussion, there seemed but one sentiment as to the conduct of Great-Britain, at least in a political view; the difference turned on the question, whether we could or ought to counteract her conduct. In the latter stages of the discussion, palliations if not justifications had been multiplied & labored; not only with respect to her commercial policy, but with respect to the detention of the posts, the Indians, the Algerines, and even the spoliations of our neutral commerce; on the unlawfulness of which our executive had grounded the remonstrance and demand of indemnification lying on the table.
In addition to this, he stated the inconsistency between those who maintained and those who rejected the theory of leaving commerce perfectly free; the inconsistency of rejecting this theory, and yet refusing to meet restrictions on one side, with restrictions on the other; the inconsistency of condemning a commercial discrimination between nations, as contrary to the wise example of Great-Britain, and claiming for Great-Britain the credit of making such discriminations in favor of the United States: The inconsistency of predicting that the measure would destroy the revenue, and insisting that the dutied articles would continue to be imported from the same source, through more expensive channels: The inconsistency of exclaiming against topics and remarks which may awaken the passions, and endeavoring themselves to alarm our fears; of exhorting the committee to consult its judgment alone, and substituting for argument continued addresses to the imagination.
Particular pains, he remarked, had been taken to exhibit a picture of our national prosperity, which might flatter our wishes, and forbid experiments. It was readily admitted, he said, that there were many features in the face of our affairs, which were proper themes of mutual congratulation, whether compared with the situation of other countries, or with our own, under other circumstances. And it gave him much pleasure to add, that the degree of prosperity we enjoyed, though not to be exclusively credited to the change of our federal government, or to particular measures under it, according to the exaggerations of some, was yet so far, and so evidently the fruit of that change, as to do honor to the people of America in adopting it. He mentioned two innovations making part of the constitution, which must alone, have had a powerful effect in meliorating the condition of this country, to wit: The prohibition of paper money or other violations of contracts, and the abolition of incoherent and rival regulations of trade, among the several states. But notwithstanding the flourishing state of our affairs, when viewed under certain aspects, it was equally certain that there were others, which suggested very different reflexions.
He then went into a review of the actual state of our commerce, particularly in relation to Great-Britain; and of the several injuries of another sort, which that nation had superadded to her commercial restrictions.
He repeated what he had formerly maintained, that there was more of reciprocity in the footing of commerce between Great-Britain and other countries, and between other countries and the United States, than between Great-Britain & the United States. To prove the first point he remarked that in some instances Great-Britain had treaties with other countries which defined & stipulated reciprocal privileges; in other instances, her restrictions were countervailed by laws imposing restrictions on her. To prove the second point, he remarked that no other nation with which the United States carried on commerce, had a navigation act similar to that of Great-Britain.
With respect to the intercourse between the United States and Great-Britain, there was, he insisted, a want of reciprocity throughout, that must strike the most superficial observer.
In the article of navigation this had been sufficiently pointed out, and being admitted on all sides, need not be repeated.
In the trade between the two countries, our best staples, wheat and flour, fish and oil, salted provisions, which amount to considerably more than one-third of our exports, were shut out of her markets; whilst all her best staples, her woolens, her cottons, her manufactures of the metals, of leather, and of silk, were admitted on moderate duties, and enjoyed in a manner a monopoly of our market.
In the articles of superfluity mutually admitted, there was nothing to compensate the inequality in other cases. Our tobacco paid a tax of four or five hundred per cent, our rice fifty or sixty per cent. and our manufactures of every sort would not be admitted if we were ever so able to send them. On the other hand, her superfluities were received under duties, which in general did not exceed from seven and an half to fifteen per cent.
In the West-India trade, besides the exclusion of our vessels, whilst her own were left free, there were a number of our productions which were not admitted into the market there, whilst our laws refused nothing that was brought to the market here.
He next turned his attention to the injuries and losses we suffered in other respects.
As he had not possessed himself of the evidence, he should, he said, leave it to those who had, to shew how far the Indians were or were not spurred on to war against us, by the agents or partisans of Great-Britain. It was a sufficient ground of complaint, that the posts were wrongfully detained; that the detention had a baneful influence on the sentiments and conduct of the Indians; and that the supplies for their warfare, were derived from a trade, authorised by the British government, and protected by the posts which of right were ours, and ought to be used for our defence. He combined this proceeding of Great-Britain, with the lawless seizure of our vessels under her instructions of the 8th of June last, observing, that whilst on one side, she violated the laws of nations, by carrying on a trade in contraband articles with those at war with us; she was on another side, violating the laws of nations, by intercepting our trade with those at war with her, in articles not contraband.
The Indian war he observed, cost us annually a sum, exceeding by one million, the sum that would probably be sufficient for the defence of our frontier, if the posts were in our hands. The fur trade depending on the posts might, he thought, be fairly valued at two hundred thousand dollars more.
The Algerine depredations appeared to have proceeded from the steps taken in pursuance of the views of the British government. If they were not immediately pointed against us, it must have been known that our trade would be the victim. The evil therefore may at least be charged to an unfriendly disregard of our interests, if not to a positive hostility to them. The pecuniary amount of this evil, cannot be rated at less than the expence of the armament proposed as a remedy. This is stated at six hundred thousand dollars for the outfit; and he did not expect that the annual expence would average much less; to which may be added, at a very low computation, for insurance remaining after the armament, two hundred thousand dollars.
The spoliations committed on our neutral commerce by Great-Britain, must be of considerable, though very uncertain amount; and the consequential detriment to our trade in general from these interruptions and dangers, of a very great, though equally uncertain amount. In order to bring both within a safe estimate, he said he would state the former at the limited sum of one hundred and fifty thousand dollars, and the latter at no more than four hundred thousand dollars.
In addition to the foregoing estimates he said there was another item, which, though of a different character, fell under a comprehensive view of our situation; and being reducible to an amount tolerably definite, ought to find a place here. He referred to the statement before quoted from a report of the Secretary of State, which shewed that the loss to the United States from a dependence on British bottoms for the carriage of their produce was no less annually, in time of war than, three million two hundred and fifty thousand dollars, and in war and peace averaged, no less than one million three hundred ninety-two thousand eight hundred fifty-seven dollars. Allowing about one third of this carriage for the reasonable share of Great-Britain (and for reasons formerly derived from the character of our exports this was a full share) the annual loss from the dependence might be called about one million of dollars.
These calculations he recapitulated thus:


Indian war
1,000,000
dollars


Fur trade
200,000



Algerine depredations
600,000



Insurance not reduced by the naval armament
200,000



British spoliations
150,000



Consequential detriment to our trade
400,000



Dependence on British bottoms
1,000,000




3,550,000
dollars


From this view of things, it was impossible to deny, that however prosperous the U. States might be in some respects, they were in others laboring under violations of their rights and interests, which demanded the serious attention of the legislature. Besides the unreciprocal footing of their commerce, and the indignities offered them, it was seen that they were burdened with an enormous extra expence, and involved in unjust losses, amounting to more than three and a half millions of dollars a year; a tax nearly equal to the heavy one they had been obliged to impose on themselves.
Having taken this view of our situation, he proceeded to consider how far a remedy was comprised in the resolutions before the committee, by tracing the probable operation of them, if passed into a law. (In this stage of his observations, the hour of adjournment being nearly arrived, he sat down, with an intimation that the subject would be renewed.)
